        Case 1:19-cv-00207-JDP Document 12 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC JONES,                                       Case No. 1:19-cv-00207-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH A COURT ORDER
14    C/O PLANT,
                                                        RESPONSE DUE IN THIRTY DAYS
15                       Defendant.
16

17          On November 8, 2019, the court screened plaintiff’s complaint and directed him to
18   respond within thirty days. ECF No. 11. Plaintiff has not filed a response and the time to do so
19   has passed. Thus, the court will order plaintiff to show cause why his case should not be
20   dismissed for failure to prosecute and failure to comply with a court order.
21          To manage its docket effectively, the court imposes deadlines on litigants and requires
22   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
23   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.
24   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but
25   a district court has a duty to administer justice expeditiously and avoid needless burden for the
26   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The
27   court will give plaintiff a chance to explain why the court should not dismiss the case for his
28
                                                       1
        Case 1:19-cv-00207-JDP Document 12 Filed 05/11/20 Page 2 of 2

 1   failure to prosecute and to comply with a court order. Plaintiff’s failure to respond to this order

 2   will constitute a failure to comply with a court order and will result in dismissal of this case.

 3            Accordingly, plaintiff is ordered to show cause within thirty days why this case should not

 4   be dismissed for failure to prosecute and failure to comply with a court order.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      May 11, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9

10   No. 204.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
